Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Non-Final office action mailed 10/29/2020, have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Alexander P. Taousakis (Reg. No. 75257), Attorney of Record, on 02/04/2021.

The application has been amended as follows:
1-15. (Canceled)

(Currently Amended) A method for predicting a facial shape after an orthodontic treatment comprising:
a step of extracting multi-dimensional pre-orthodontic feature vectors Fpre(i) which have, as elements, a plurality of feature variables that are set in advance for a 
a step of extracting a multi-dimensional subject patient feature vector Fnew having the feature variables as elements based on three-dimensional face data of a new patient contemplating an orthodontic treatment (patient as an evaluation subject);
a step of selecting, in a predetermined case number k, case patients having the pre-orthodontic feature vectors Fpre(i) that are related to the [[a]] plurality of the patients who have received the orthodontic treatment in which the selection is made in order of the shortest distance from the subject patient feature vector Fnew among the pre-orthodontic feature vectors Fpre(i);
a step of calculating pre-orthodontic facial shape models Hpre (i = i1, i2, ..., ik) as facial shape models of each selected case patient in which the arrangements of feature points obtained from pre-orthodontic three-dimensional face data of each selected case patient are normalized;
a step of calculating post-orthodontic facial shape models Hpost (i = i1, i2, ..., ik) of each selected case patient in which the arrangements of feature points obtained from post-orthodontic three-dimensional face data of each selected case patient are normalized;
a step of calculating a vector average AVEpre of pre-orthodontic facial shape models Hpre (i = i1, i2, ..., ik) of each selected case patient;
a step of calculating a vector average AVEpost of post-orthodontic facial shape models Hpost (i = i1, i2, ..., ik) of each selected case patient;
a step of calculating a facial shape vector average difference AVEpost-AVEpre that is obtained by subtracting the vector average AVEpre of pre-orthodontic facial shape models from the vector average AVEpost of post-orthodontic facial shape models;
a step of calculating a subject patient facial shape model Hnew as a facial shape model of the new patient in which the arrangement of feature points obtained from the three-dimensional face data of the new patient 
a step of calculating a three-dimensional predicted facial shape model Hprd as predicted after an orthodontic treatment of the new patient new patient of each selected case patient;
determining a treatment plan for the new patient based on the calculated three-dimensional predicted facial shape model Hprd; and
displaying a three-dimensional lateral view of the new patient based on the calculated three-dimensional predicted facial shape model Hprd.

(Currently Amended) A method for predicting a facial shape after an orthodontic treatment comprising:
a step of extracting multi-dimensional pre-orthodontic feature vectors Fpre(i) which have, as elements, a plurality of feature variables that are selected in advance for a human facial shape based on pre-orthodontic three-dimensional face data of a plurality of patients who have received an orthodontic treatment;
a step of classifying patients of each case class;
a step of extracting a multi-dimensional subject patient feature vector Fnew having the feature variables as elements based on three-dimensional face data of a new patient contemplating an orthodontic treatment (patient as an evaluation subject);
a step of selecting, from a plurality of the cluster centers Gpre(l) after the clustering, a similar case class having a cluster center that has the shortest distance from the subject patient feature vector Fnew;
a step of calculating pre-orthodontic facial shape models Hpre (i = i1, i2, ..., ik) as facial shape models of the selected similar case class of each selected similar case class are normalized;
a step of calculating post-orthodontic facial shape models Hpost (i = i1, i2, ..., ik) of the selected similar case class each case patient belonging to the selected similar case class are normalized;
a step of calculating a vector average AVEpre of pre-orthodontic facial shape models Hpre (i = i1, i2, ..., ik) of each selected similar case class;
a step of calculating a vector average AVEpost of post-orthodontic facial shape models Hpost (i = i1, i2, ..., ik) of each selected similar case class;
a step of calculating a facial shape vector average difference AVEpost-AVEpre that is obtained by subtracting the vector average AVEpre of pre-orthodontic facial shape models from the vector average AVEpost of post-orthodontic facial shape models;
a step of calculating a subject patient facial shape model Hnew as a facial shape model of the new patient in which the arrangement of feature points obtained from the three-dimensional face data of the new patient 
a step of calculating a three-dimensional predicted facial shape model Hprd as predicted after an orthodontic treatment of the new patient new patient of each case patient belonging to the selected similar case class; and
determining a treatment plan for the new patient based on the calculated three-dimensional predicted facial shape model Hprd; and


(Previously Presented) The method for predicting a facial shape according to claim 17, further comprising:
a step of extracting multi-dimensional pre-orthodontic cephalo feature vectors Cpre(i) which have, as elements, a plurality of feature variables that are set in advance for a human bone shape based on pre-orthodontic head part X ray images of the plurality of patients who have received an orthodontic treatment,
wherein, in the step for classifying case data of the plurality of patients, the clustering processing is carried out for a group of extended feature vectors V(i) in which the pre-orthodontic feature vectors Fpre(i) and the pre-orthodontic cephalo feature vectors Cpre(i) of the plurality of patients are composited.

(Previously Presented) The method for predicting a facial shape according to claim 18, further comprising:
a step of extracting multi-dimensional pre-orthodontic cephalo feature vectors Cpre(i) which have, as elements, a plurality of feature variables that are set in advance for a human bone shape based on pre-orthodontic head part X ray images of the plurality of patients who have received an orthodontic treatment; and
a step of extracting multi-dimensional post-orthodontic cephalo feature vectors Cpost(i) based on post-orthodontic head part X ray images of the plurality of patients,
wherein, in the step for classifying case data of the plurality of patients, the clustering processing is carried out for a group of extended feature vectors V(i) in which the pre-orthodontic feature vectors Fpre(i), the pre-orthodontic cephalo feature vectors Cpre(i), and the post- orthodontic cephalo feature vectors Cpost(i) of the plurality of patients are composited.

(Previously Presented) The method for predicting a facial shape according 


(Currently Amended) The method for predicting a facial shape according to claim 16, further comprising a step of incorporating feature vectors and/or facial shape models obtained from the three-dimensional face data of the new patient 

(Currently Amended) A system for predicting a facial shape after an orthodontic treatment provided with a database and a computer device for carrying out calculation processing based on data stored in the database,
wherein the database stores in advance at least:
multi-dimensional pre-orthodontic feature vectors Fpre(i) which have been extracted having , as elements, a plurality of feature variables that are set in advance for a human facial shape based on pre-orthodontic three-dimensional face data of a plurality of patients who have received an orthodontic treatment;
pre-orthodontic facial shape models Hpre(i) in which the arrangements of feature points obtained from pre-orthodontic three-dimensional face data of the plurality of patients are normalized; and
post-orthodontic facial shape models Hpost(i) in which the arrangements of feature points obtained from post-orthodontic three-dimensional face data of the plurality of patients are normalized, and
the computer device is configured for 
extracting 
selecting 
calculating of each selected case patient and calculating a vector average AVEpost of post-orthodontic facial shape models Hpost (i = i1, i2, ..., ik) of each selected case patient;
calculating new patient in which the arrangement of feature points obtained from the three-dimensional face data of the new patient 
calculating new patient new patient of each selected case patient, and determining a treatment plan for the new patient based on the calculated three-dimensional predicted facial shape model Hprd; and
a display configured to display a three-dimensional lateral view of the new patient based on the calculated three-dimensional predicted facial shape model Hprd.

(Currently Amended) A system for predicting a facial shape after an orthodontic treatment provided with a database and a computer device for carrying database,
wherein the database stores in advance at least:
multi-dimensional pre-orthodontic feature vectors Fpre(i) which have been extracted having, as elements, a plurality of feature variables that are set in advance for a human facial shape based on pre-orthodontic three-dimensional face data of a plurality of patients who have received an orthodontic treatment;
pre-orthodontic facial shape models Hpre(i) in which the arrangements of feature points obtained from pre-orthodontic three-dimensional face data of the plurality of patients are normalized; and
post-orthodontic facial shape models Hpost(i) in which the arrangements of feature points obtained from post-orthodontic three-dimensional face data of the plurality of patients are normalized, and
the computer device is configured for 
classifying data of a plurality of patients each case class;
extracting 
selecting 
calculating of each case patient belonging to the selected similar case class and calculating of each case patient belonging to selected similar case class;
calculating new patient in which the arrangement of feature points obtained from the three-dimensional face data of the new patient 
calculating new patient new patient of each case patient belonging to the selected similar case, and determining a treatment plan for the new patient based on the calculated three-dimensional predicted facial shape model Hprd; and
a display configured to display a three-dimensional lateral view of the new patient based on the calculated three-dimensional predicted facial shape model Hprd.

(Currently Amended) The system for predicting a facial shape according to claim 23, wherein the database further stores in advance multi-dimensional pre- orthodontic cephalo feature vectors Cpre(i) which have been extracted having, as elements, a plurality of feature variables that are set in advance for a human bone shape based on pre- orthodontic head part X ray images of the plurality of patients who have received an orthodontic treatment, and the classifying the case data further includes performing 
(Currently Amended) The system for predicting a facial shape according to claim 24, wherein the database further stores in advance multi-dimensional post- orthodontic cephalo feature vectors Cpost(i) which have been extracted based on post-orthodontic head part X ray images of the plurality of patients who have received an orthodontic treatment, and thethe case data further includes performing 

(Previously Presented) The system for predicting a facial shape according to claim 25, wherein the extended feature vector V(i) is V(i) = [Fpre(i), Cpre(i), Cpre(i) - Cpost(i)] including, as an vector element, the cephalo feature vector difference Cpre(i) - Cpost(i) between the pre-orthodontic treatment and post-orthodontic treatment.

(Currently Amended) The system for predicting a facial shape according to claim 22, wherein the system is further configured to new patient 

(Canceled)

(Currently Amended) The method for predicting a facial shape according to claim 17, further comprising a step of incorporating feature vectors and/or facial shape models obtained from the three-dimensional face data of the new patient 

(Currently Amended) The method for predicting a facial shape according to claim 18, further comprising a step of incorporating feature vectors and/or facial shape models obtained from the three-dimensional face data of the new patient 

(Currently Amended) The method for predicting a facial shape according to claim 19, further comprising a step of incorporating feature vectors and/or facial shape models obtained from the three-dimensional face data of the new patient 

(Currently Amended) The method for predicting a facial shape according to claim 20, further comprising a step of incorporating feature vectors and/or facial shape models obtained from the three-dimensional face data of the new patient 

(Currently Amended) The system for predicting a facial shape according to claim 23, wherein the system is further configured to new patient 

(Currently Amended) The system for predicting a facial shape according to claim 24, wherein the system is further configured to new patient 


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
1.    Sachdeva (US 2004/0197727A1) teaches database from patient, virtual patient model for simulating the change from initial position (facial) to target or after treatment.
2.    Krupka (US2011/0211736 A1) teaches a method of selecting matched images according to ranking.
3.    Savvides (US 9311564 B2) teaches vector calculation and normalization related to face age-estimation.
4.    Takada (NPL: Computational formulation of orthodontic tooth-extraction decisions Part 1,2014) teaches a method of generating a knowledge dataset from pretreatments records and post-treatment records, feature-vector generation, distance calculation and nearest templates search.
5.    Yagi (NPL: Decision-making models compatible with digital associative processor for orthodontic treatment planning, 2009) teaches evaluation of the patients records, feature-vector generation, distance calculation and nearest templates search and ratio of the coincidence (ROC).
6.    Toma (NPL: Reproducibility of facial soft tissue landmarks on 3D laser-scanned facial images) teaches the difference of the averaged 3D planes (landmark).
These references taken either together or in combination with the prior art of record fail to disclose instructions, including:

“a step of calculating a subject patient facial shape model Hnew as a facial shape mode of the patient in which the arrangement of feature points obtained from the three-dimensional face data of the patient as an evaluation subject is normalized; and a step of calculating a three-dimensional predicted facial shape model Hprd as predicted after an orthodontic treatment of the patient as an evaluation subject by modifying the facial shape model Hnew of the patient as an evaluation subject with the facial shape vector average difference AVEpost-AVEpre of the each selected ease patient”
Claims 17 and 23: 
“a step of calculating a subject patient facial shape model Hnew as a facial shape model of the patient in which the arrangement of feature points obtained from the three-dimensional face data of the patient as an evaluation subject is normalized; and a step of calculating a three-dimensional predicted facial shape model Hprd as predicted after an orthodontic treatment of the patient as an evaluation subject by modifying the facial shape model Hnew of the patient as an evaluation subject with the facial shape vector average difference AVEpost-AVEpre of the each selected case patient belonging to the similar case class.”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably  

Conclusion
Claims 16-27 and 29-34 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Thursday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHUEN-MEEI GAN/Examiner, Art Unit 2129